 

Exhibit 10.2

Radiant Logistics, Inc.

2012 Stock Option and Performance Award Plan

NON-QUALIFIED STOCK OPTION AWARD

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan effective as of
November 13, 2012 (the “Plan”) and the Non-Qualified Stock Option Award
Agreement attached to this Non-Qualified Stock Option Award (this “NQO Award”),
hereby grants to the individual named below (the “Optionee”) the option to
purchase the number of shares of the Corporation’s Common Stock, as is set forth
below. The terms of this NQO Award are subject to all of the provisions of the
Plan and the attached Non-Qualified Stock Option Award Agreement, with such
provisions being incorporated herein by reference. All of the capitalized terms
used in this NQO Award and the Non-Qualified Stock Option Award Agreement not
otherwise defined herein or therein shall have the same meaning as defined in
the Plan.  A copy of the Plan and the prospectus for the Plan have been
delivered to Optionee together with this NQO Award and the Non-Qualified Stock
Option Award Agreement. In addition, reference is made to that “Employee
Information Supplement” attached hereto as Exhibit B, the purpose of which is to
provide a general summary of the tax consequences and other issues associated
with the grant of the NQO Award to Grantees domiciled within Canada.

 

1.

Date of Grant:

 

 

 

 

 

 

 

 

 

 

2.

Name of Optionee:

 

 

 

 

 

 

 

 

 

 

3.

Number of Underlying Shares of Common Stock:

 

 

 

 

 

 

 

 

(subject to adjustment as provided in the Plan)

 

 

 

 

 

 

4.

Exercise Price: USD

 

$

 

per share (subject to adjustment as provided in the Plan)

 

 

 

 

 

 

5.

Vesting of Options (on a cumulative basis and subject to adjustment as provided
in the Plan):

 

Vesting

Date

No. of Underlying

shares to be Vested*

 

 

 

 

*Vesting to occur pursuant to Section 3 of the attached Non-Qualified Stock
Option Award Agreement and conditioned upon continued employment or service as
described therein.

6.Expiration Date: _____________________

The Optionee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of this NQO Award, inclusive of the attached Non-Qualified
Stock Option Award Agreement, and the Plan, and that the terms thereof supersede
any and all other written or oral agreements between the Optionee and the
Corporation regarding the subject matter contained herein.

 

Radiant Logistics, Inc.

 

Optionee:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT made as of the grant date set forth in Section 1 of the NQO Award
to which this Agreement relates and is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), and the
individual identified in Section 2 of the NQO Award to which this Agreement
relates and is attached (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Corporation adopted the Radiant Logistics, Inc. 2012 Stock Option
and Performance Award Plan effective as of November 13, 2012 (the “Plan”),
providing for the grant of Non-Qualified Options or the right to purchase shares
of Common Stock of the Corporation (the “Common Stock”) by Employees and/or
Consultants of the Corporation; and

WHEREAS, the Audit and Executive Oversight Committee (the “Committee”) has
authorized the grant of a Non-Qualified Option to the Optionee on the date of
this Agreement as evidenced by the Non-Qualified Stock Option Award to which
this Agreement is attached (the “NQO Award”), thereby allowing the Optionee to
acquire a proprietary interest in the Corporation in order that the Optionee
will have a further incentive for remaining with and increasing his or her
efforts on behalf of the Corporation; and

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

WHEREAS, the Optionee has accepted the Non-Qualified Option evidenced by the NQO
Award and has agreed to the terms and conditions stated herein.

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Optionee hereby agree as follows:

1. Confirmation of Grant of Option. Pursuant to a determination by the
Committee, the Corporation, subject to the terms of the Plan and this Agreement,
hereby grants to the Optionee as a matter of separate inducement and agreement,
and in addition to and not in lieu of salary or other compensation or fees for
services, the right to purchase (the “Option”) an aggregate number of shares of
Common Stock as is set forth in Section 3 of the NQO Award, subject to
adjustment as provided in the Plan (such shares, as adjusted, the “Shares”). The
Option is not intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Exercise Price. The exercise price of shares of Common Stock covered by the
Option will be the per share amount set forth in Section 4 of the NQO Award, at
all times being not less than 100% of the Fair Market Value of one share of
Common Stock on the Date of Grant, subject to adjustment as provided in the
Plan.

Vesting and Exercisability of Option. The Option shall vest and become
exercisable on the terms and conditions hereinafter set forth:

 

--------------------------------------------------------------------------------

 

(a)The Option shall vest and become exercisable (on a cumulative basis) in such
installments (after giving effect to any adjustment pursuant to the Plan) and on
such vesting dates, as set forth in Section 5 of the NQO Award, provided that
the Optionee remains an Employee or Consultant of the Corporation or any
Affiliate as of each such applicable vesting date as indicated in Section 5 of
the NQO Award. In addition, this Option shall vest and become exercisable to the
extent and as provided in Sections 7(b) and (d) and 8 hereof.

(b)The Option may be exercised pursuant to the provisions of this Section 3 and
Sections 7(b) and (d) and 8 hereof, by notice and payment to the Corporation as
provided in Sections 10 and 15 hereof.

3. Term of Option. The term of the Option shall be the period of years from the
Date of Grant as is set forth in Section 1 of the NQO Award and shall expire on
the date set forth in Section 6 of the NQO Award, subject to earlier termination
or cancellation as provided in this Agreement.

4. Non-transferability of Option. The Option shall not be assigned, transferred
or otherwise disposed of, or pledged or hypothecated in any way, and shall not
be subject to execution, attachment or other process, except as may be provided
in the Plan. Any assignment, transfer, pledge, hypothecation or other
disposition of the Option attempted contrary to the provisions of the Plan, or
any levy of execution, attachment or other process attempted upon the Option,
will be null and void and without effect. Any attempt to make any such
assignment, transfer, pledge, hypothecation or other disposition of the Option
will cause the Option to terminate immediately upon the happening of any such
event; provided, however, that any such termination of the Option under the
foregoing provisions of this Section 5 will not prejudice any rights or remedies
which the Corporation or any Affiliate may have under this Agreement or
otherwise.

5. Exercise Upon Cessation of Employment or Termination of Consulting
Relationship.

(a)If the Optionee at any time ceases to be an Employee or Consultant of the
Corporation or of any Affiliate (i) by reason of his or her discharge for Cause
or (ii) due to his or her voluntary termination of employment or Termination of
Consulting Relationship without the written consent of the Committee, the Option
shall, at the time of such termination of employment or Termination of
Consulting Relationship, terminate and the Optionee shall forfeit all rights
hereunder. If, however, the Optionee for any other reason (other than Disability
or death) ceases to be an Employee or Consultant, the Option may, subject to the
provisions of Section 5 hereof, be exercised by the Optionee to the same extent
the Optionee would have been entitled under Section 3 hereof to exercise the
Option immediately prior to such cessation of employment or Termination of
Consulting Relationship, at any time within three (3) months after such
cessation of employment or Termination of Consulting Relationship, at the end of
which period the Option, to the extent not then exercised, shall terminate and
the Optionee shall forfeit all rights hereunder, even if the Optionee
subsequently returns to the employ of the Corporation or any Affiliate or begins
another Consulting Relationship with the Corporation or any Affiliate. In no
event, however, may the Option be exercised after the expiration of the term
provided in Section 4 hereof.

2

--------------------------------------------------------------------------------

 

(b)The Option shall not be affected by any change of duties or position of the
Optionee so long as Optionee continues to be a full-time Employee of the
Corporation or of any Affiliate thereof. If the Optionee is granted a temporary
leave of absence of 90 days or less, such leave of absence shall be deemed a
continuation of his or her employment by the Corporation or of any Affiliate
thereof for the purposes of this Agreement, but only if and so long as the
employing corporation consents thereto.

(c)The change in an Optionee’s status from that of an Employee to that of a
Consultant will, for purposes of this Agreement, be deemed to result in a
termination of such Optionee’s employment with the Corporation and its
Affiliates, unless the Committee otherwise determines in its sole discretion.
The change in an Optionee’s status from that of a Consultant to that of an
Employee will not, for purposes of this Agreement, be deemed to result in a
termination of such Optionee’s service as a Consultant, and such Optionee will
thereafter be deemed to be an Employee for purposes of this Agreement. Unless
the Committee otherwise determines in its sole discretion, an Optionee’s
employment or other service will, for purposes of this Agreement, be deemed to
have terminated on the date recorded on the personnel or other records of the
Corporation or the Affiliate for which the Optionee provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records.

(d)Notwithstanding any language to the contrary set forth in this Agreement, for
purposes of vesting and any post-termination exercise period under the Option,
the Optionee’s employment will be considered terminated the date that the
Optionee is no longer actively providing services (unless the Optionee is on a
leave of absence approved by the Corporation), regardless of any notice period
or period of pay in lieu of such notice required under applicable statutory law,
regulatory law and/or common law; the Corporation shall have the exclusive
discretion to determine when the Optionee is no longer actively providing
services for purposes of the Option.

6.Exercise Upon Death or Disability.

(a)If the Optionee dies while he or she is employed by or in a Consulting
Relationship with the Corporation or any Affiliate within one (1) year after the
Date of Grant of the Option, the Option may, subject to the provisions of
Section 5 hereof, be exercised (to the extent the Option is vested pursuant to
Section 3 immediately prior to Optionee’s death), by the estate of the Optionee
(or by the person or persons who acquire the right to exercise the Option by
written designation of the Optionee) at any time within one (1) year after the
death of the Optionee, at the end of which period the Option, to the extent not
then exercised, shall terminate and the estate or other beneficiaries shall
forfeit all rights hereunder.

(b)If the Optionee dies while he or she is employed by or in a Consulting
Relationship with the Corporation or any Affiliate one (1) year or more after
the Date of Grant, the Option will become immediately vested and exercisable
with respect to the number of underlying shares of Common Stock scheduled to
vest as set forth in Section 5 of the NQO Award on the next annual anniversary
of the Date of Grant, irrespective of Optionee’s death (such date, the “Section
7(b) Deemed Vesting Date”), and the Option

3

--------------------------------------------------------------------------------

 

may, subject to the provisions of Section 5 hereof, be exercised (to the extent
the Option is vested pursuant to Section 3 immediately prior to Optionee’s death
and becomes vested pursuant to this Section 7(b)), by the estate of the Optionee
(or by the person or persons who acquire the right to exercise the Option by
written designation of the Optionee) at any time within one (1) year after the
death of the Optionee, at the end of which period the Option, to the extent not
then exercised, shall terminate and the estate or other beneficiaries shall
forfeit all rights hereunder; provided, however, that if Section 5 of the NQO
Award provides for cliff vesting on a date certain after the Section 7(b) Deemed
Vesting Date, then for purposes of determining any immediate vesting under this
Section 7(b), it shall be assumed that such NQO Award vested in equal annual
installments over such vesting time period instead of in one installment on the
cliff vesting date as indicated in Section 5 of the NQO Award and the Option
will become immediately vested and exercisable with respect to that number of
underlying shares of Common Stock subject to the NQO Award that would have
vested and become exercisable during the period of time between the Date of
Grant and the Section 7(b) Deemed Vesting Date. Notwithstanding any of the
foregoing, in no event, however, may the Option be exercised after the
expiration of the term provided in Section 4 hereof. By way of example and for
clarification and the avoidance of doubt, if the NQO Award was scheduled to
cliff vest on the three-year anniversary of the Date of Grant and the Optionee
dies while he or she is employed by or in a Consulting Relationship with the
Corporation or any Affiliate on the 18th month anniversary of the Date of Grant,
the Option will become immediately vested and exercisable with respect to
two-thirds of the underlying shares of Common Stock subject to the NQO Award
(which represents that number of underlying shares of Common Stock that would
have been vested as of the Section 7(b) Deemed Vesting Date assuming the Option
vested in three equal annual installments), and the remaining one-third portion
of the Option will terminate, and the vested portion of the Option will remain
exercisable for one (1) year after the death of the Optionee or if earlier upon
expiration of the term provided in Section 4 hereof.

(c)In the event that the employment of the Optionee or the Optionee’s Consulting
Relationship with the Corporation or any Affiliate is terminated by reason of
the Disability of the Optionee within one (1) year after the Date of Grant, the
Option may be exercised (to the extent the Option is vested pursuant to Section
3 immediately prior to the termination of the Optionee’s employment or
Consulting Relationship due to Disability), by the Optionee at any time within
one (1) year after the date of such termination of employment or Termination of
Consulting Relationship, at the end of which period the Option, to the extent
not then exercised, shall terminate and the Optionee shall forfeit all rights
hereunder even if the Optionee subsequently returns to the employ of the
Corporation or any Affiliate or begins another Consulting Relationship with the
Corporation or any Affiliate.

(d)In the event that the employment of the Optionee or the Optionee’s Consulting
Relationship with the Corporation or any Affiliate is terminated by reason of
the Disability of the Optionee one (1) year or more after the Date of Grant, the
Option will become immediately vested and exercisable with respect to the number
of underlying shares of Common Stock scheduled to vest as set forth in Section 5
of the NQO Award on the next annual anniversary of the Date of Grant,
irrespective of Optionee’s Disability (such date, the “Section 7(d) Deemed
Vesting Date”), and the Option may be exercised (to the extent the Option is
vested pursuant to Section 3 immediately prior to Optionee’s employment or

4

--------------------------------------------------------------------------------

 

Consulting Relationship termination due to Disability and becomes vested
pursuant to this Section 7(d)) by the Optionee within the period ending one (1)
year after the date of such termination of employment or Termination of
Consulting Relationship, at the end of which period the Option, to the extent
not then exercised, shall terminate and the Optionee shall forfeit all rights
hereunder even if the Optionee subsequently returns to the employ of the
Corporation or any Affiliate or begins another Consulting Relationship with the
Corporation or any Affiliate; provided, however, that if Section 5 of the NQO
Award provides for cliff vesting on a date certain that occurs after the Section
7(d) Deemed Vesting Date, then for purposes of determining any immediate vesting
under this Section 7(d), it shall be assumed that such NQO Award vested in equal
annual installments over such vesting time period instead of in one installment
on the cliff vesting date as indicated in Section 5 of the NQO Award and the
Option will become immediately vested and exercisable with respect to that
number of underlying shares of Common Stock subject to the NQO Award that would
have vested and become exercisable during the period of time between the Date of
Grant and the Section 7(d) Deemed Vesting Date. Notwithstanding any of the
foregoing, in no event, however, may the Option be exercised after the
expiration of the term provided in Section 4 hereof. By way of example and for
clarification and the avoidance of doubt, if the NQO Award was scheduled to
cliff vest on the three-year anniversary of the Date of Grant and the employment
of the Optionee or the Optionee’s Consulting Relationship with the Corporation
or any Affiliate is terminated by reason of the Disability of the Optionee on
the 18th month anniversary of the Date of Grant, the Option will become
immediately vested and exercisable with respect to two-thirds of the underlying
shares of Common Stock subject to the NQO Award (which represents that number of
underlying shares of Common Stock that would have been vested as of the Section
7(d) Deemed Vesting Date assuming the Option vested in three equal annual
installments), and the remaining one-third portion of the Option will terminate,
and the vested portion of the Option will remain exercisable for one (1) year
after such termination or if earlier upon expiration of the term provided in
Section 4 hereof.

7. Change in Control of the Corporation. If there is a Change in Control, the
Option will be subject to the provisions of Article IX of the Plan; provided,
however, that if the Option is continued, assumed or substituted pursuant to
Article IX of the Plan and within one (1) year following such event, the
Optionee’s employment or Consulting Relationship is terminated by the
Corporation or any Affiliate without Cause, the Option will vest automatically
and become immediately exercisable as of such date of termination of Optionee’s
employment or Termination of Consulting Relationship and will remain exercisable
until the earlier of the expiration of the term provided in Section 4 hereof or
the first anniversary of the date of such termination of Optionee’s employment
or Termination of Consulting Relationship.

8. Registration. The Corporation shall register or qualify the shares covered by
the Option for sale pursuant to the Securities Act of 1933, as amended, at any
time prior to the exercise in whole or in part of the Option.

5

--------------------------------------------------------------------------------

 

9 .Method of Exercise of Option.

(a)Subject to the terms and conditions of this Agreement, the Option shall be
exercisable by notice in the manner set forth in Exhibit “A” hereto (the
“Notice”) and provision for payment to the Corporation in accordance with the
procedure prescribed herein. Each such Notice shall:

 

(i)

state the election to exercise the Option and the number of Shares with respect
to which it is being exercised;

 

(ii)

be signed by the Optionee or the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
the Optionee, be accompanied by proof, satisfactory to counsel to the
Corporation, of the right of such other person or persons to exercise the
Option;

 

(iii)

include payment of the full purchase price for the shares of Common Stock to be
purchased pursuant to such exercise of the Option; and

 

(iv)

be received by the Corporation on or before the date of the expiration of this
Option. In the event the date of expiration of this Option falls on a day which
is not a regular business day at the Corporation’s executive office in Bellevue,
Washington then such written Notice must be received at such office on or before
the last regular business day prior to such date of expiration.

(b)Payment of the purchase price of any shares of Common Stock, in respect of
which the Option shall be exercised, shall be made by the Optionee or such
person or persons at the place specified by the Corporation on the date the
Notice is received by the Corporation (i) by delivering to the Corporation cash
or a certified or bank cashier’s check payable to the order of the Corporation,
(ii) by having withheld from the total number of shares of Common Stock to be
acquired upon the exercise of this Option a specified number of such shares of
Common Stock, or (iii) by any combination of the foregoing; provided, however,
that any payment pursuant to clause (ii) or (iii) of this Section 10(b) must be
approved in advance by the Committee. Notwithstanding any provision in this
Agreement or the Plan to the contrary, if the Optionee is resident in Canada,
the Optionee may not pay the exercise price of the Option by tendering already
owned Shares by the Optionee.

(c)The Option shall be deemed to have been exercised with respect to any
particular shares of Common Stock if, and only if, the preceding provisions of
this Section 10 and the provisions of Section 11 hereof shall have been complied
with, in which event the Option shall be deemed to have been exercised on the
date the Notice was received by the Corporation. Anything in this Agreement to
the contrary notwithstanding, any Notice given pursuant to the provisions of
this Section 10 shall be void and of no effect if all of the preceding
provisions of this Section 10 and the provisions of Section 11 shall not have
been complied with.

6

--------------------------------------------------------------------------------

 

(d)The certificate or certificates or book-entry notations for shares of Common
Stock as to which the Option shall be exercised will be registered in the name
of the Optionee (or in the name of the Optionee’s estate or other beneficiary if
the Option is exercised after the Optionee’s death), or if the Option is
exercised by the Optionee and if the Optionee so requests in the notice
exercising the Option, will be registered in the name of the Optionee and
another person jointly, with right of survivorship and will be delivered as soon
as practical after the date the Notice is received by the Corporation
(accompanied by full payment of the exercise price), but only upon compliance
with all of the provisions of this Agreement.

(e)If the Optionee fails to accept delivery of and pay for all or any part of
the number of Shares specified in such Notice, Optionee’s right to exercise the
Option with respect to such undelivered Shares may be terminated in the sole
discretion of the Committee. The Option may be exercised only with respect to
full Shares.

(f)The Corporation shall not be required to issue or deliver any certificate or
certificates or book-entry notations for shares of its Common Stock purchased
upon the exercise of any part of the Option prior to the payment to the
Corporation, upon its demand, of any amount requested by the Corporation for the
purpose of satisfying its minimum statutory liability, if any, to withhold
non-U.S., U.S. federal, state, provincial or local income or earnings tax,
social insurance, payroll tax or any other applicable tax or assessment (plus
interest or penalties thereon, if any, caused by a delay in making such payment)
incurred by reason of the exercise of this Option or the transfer of shares
thereupon. Such payment shall be made by the Optionee in cash or, with the
written consent of the Corporation, by tendering to the Corporation shares of
Common Stock equal in value to the amount of the required withholding. In the
alternative, the Corporation may, at its option, satisfy such withholding
requirements by withholding from the shares of Common Stock to be delivered to
the Optionee pursuant to an exercise of the Option a number of shares of Common
Stock equal in value to the amount of the required withholding. Regardless of
any action the Corporation takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items legally due by the Optionee is and remains the Optionee’s
responsibility and that the Corporation: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant of the Option, the vesting of the
Option, and the exercise of the Option; and (ii) does not commit to structure
the terms of the Option or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items. If the Optionee becomes subject to
taxation in more than one country between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, the Optionee
acknowledges that the Corporation may be required to withhold or account for
Tax-Related Items in more than one country.

(g)Except as otherwise provided in this Agreement, if the Optionee resides in a
country (or is employed in a country, if different) where the local foreign
exchange rules and regulations either preclude the remittance of currency out of
the country for purposes of paying the exercise price of the Option, or requires
the Corporation and/or the Optionee to

7

--------------------------------------------------------------------------------

 

secure any legal or regulatory approvals, complete any legal or regulatory
filings, or undertake any additional steps for remitting currency out of the
country, the Corporation may restrict the method of exercise to a form of
cashless exercise or such other form(s) of exercise (as it determines in its
sole discretion).

(h)As a condition of the grant of this Option, the Optionee agrees to repatriate
all payments attributable to the Option in accordance with local foreign
exchange rules and regulations in the Optionee’s country of residence (and
country of employment, if different).  In addition, the Optionee agrees to take
any and all actions, and consents to any and all actions taken by the
Corporation and its Affiliates, as may be required to allow the Corporation and
its Affiliates to comply with local laws, rules and regulations in the
Optionee’s country of residence (and country of employment, if
different).  Finally, the Optionee agrees to take any and all actions that may
be required to comply with his or her personal legal and tax obligations under
local laws, rules and regulations in the Optionee’s country of residence (and
country of employment, if different).    

10.Approval of Counsel. The exercise of the Option and the issuance and delivery
of shares of Common Stock pursuant to the Plan shall be subject to approval by
the Corporation’s counsel of all legal matters in connection therewith,
including, but not limited to, compliance with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, applicable foreign and
provincial laws, rules and regulations, and the requirements of any stock
exchange or automated trading medium upon which the Common Stock may then be
listed or traded.

11.Resale of Common Stock, Etc. The Common Stock issued upon exercise of the
Option shall bear the following (or similar) legend if required by counsel for
the Corporation:

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.

12.Reservation of Shares. The Corporation shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.

13.Limitation of Action. The Optionee and the Corporation each acknowledges that
every right of action accruing to Optionee or the Corporation, as the case may
be, and arising out of or in connection with this Agreement against the
Corporation or an Affiliate, on the one hand, or against the Optionee, on the
other hand, shall, irrespective of the place where an action may be brought,
cease and be barred by the expiration of three (3) years from the date of the
act or omission in respect of which such right of action arises.

8

--------------------------------------------------------------------------------

 

14.Notices. Each notice relating to the NQO Award and this Agreement shall be in
writing and delivered in person, by recognized overnight courier or by certified
mail to the proper address. All notices to the Corporation or the Committee
shall be addressed to them at 405 114th Avenue, SE, Third Floor, Bellevue, WA
98004 Attn: General Counsel. All notices to the Optionee shall be addressed to
the Optionee or such other person or persons at the Optionee’s address set forth
in the Corporation’s records. Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

15.Benefits of Agreement. This Agreement shall inure to the benefit of the
Corporation, the Optionee and their respective heirs, executors, administrators,
personal representatives, successors and permitted assignees.

16.Severability. In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

17.Governing Law. This Agreement will be construed and governed in accordance
with the laws of the State of Delaware, United States of America, without regard
to its principles of conflicts of law. In the event that either party is
compelled to bring a claim related to this Agreement, to interpret or enforce
the provisions of the Agreement, to recover damages as a result of a breach of
this Agreement, or from any other cause (a “Claim”), such Claim must be
processed in the manner set forth below:

(a)THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

(b)The arbitration shall be binding and conducted before a single arbitrator in
accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph. Venue for any arbitration pursuant to this
Agreement will lie in Seattle, Washington, United States of America. The
arbitrator will be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
JAMS or the appropriate governing body. The Corporation shall pay the
arbitrator’s fees and arbitration costs (recognizing that each side bears the
cost of its own deposition(s), witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being heard in a court
of law). Upon the conclusion of the arbitration hearing, the arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based. The award of the
arbitrator shall be final and binding. Judgment upon any award may be entered in
any court having jurisdiction thereof.

9

--------------------------------------------------------------------------------

 

18. No Right to Continue Employment or Consulting Relationship. Nothing
contained in this Agreement shall be construed as (a) a contract of employment
between the Optionee and the Corporation or any Affiliate, (b) a right of the
Optionee to be continued in the employ of or in a Consulting Relationship with
the Corporation or of any Affiliate, or (c) a limitation of the right of the
Corporation or of any Affiliate to discharge the Optionee at any time, with or
without cause (subject to any applicable employment agreement) or terminate the
Optionee’s Consulting Relationship at any time or for any reason.

19.Definitions. Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

20.Incorporation of Terms of Plan. This Agreement shall be interpreted under,
and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

21.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall apply against any party.

22.Nature of the Grant.  In accepting this Option grant, the Optionee
acknowledges that:

 

(a)

the Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation in its sole discretion at any time, unless otherwise provided in the
Plan or this Agreement;

 

(b)

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future Option grants, or benefits in lieu
of Option grants, even if Option grants have been granted repeatedly in the
past;

 

(c)

all decisions with respect to future Option grants, if any, will be at the sole
discretion of the Corporation;

 

(d)

the Optionee is voluntarily participating in the Plan;

 

(e)

the Option grant is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event shall be considered as compensation for, or relating in any way to,
past services for the Corporation;

 

(f)

in the event that the Optionee is not an employee of the Corporation or any
Affiliate, the Option will not be interpreted to form an employment contract or
relationship with the Corporation;

10

--------------------------------------------------------------------------------

 

 

(g)

the future value of the underlying Shares is unknown and cannot be predicted
with certainty and if the Optionee vests in the Option grant, exercises the
Option in accordance with the terms of this Agreement and is issued Shares, the
value of those Shares may increase or decrease;

 

(h)

neither the Corporation, nor any Affiliate of the Corporation shall be liable
for any foreign exchange rate fluctuation between the local currency of the
Optionee’s country of residence and the U.S. dollar that may affect the value of
the Option or of any amounts due to the Optionee pursuant to the settlement of
the Option or the subsequent sale of any Shares acquired upon settlement of the
Option;

 

(i)

in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares acquired upon exercise of the Option resulting
from termination of the Optionee’s employment or service by the Corporation or
any Affiliate (for any reason whatsoever and whether or not in breach of local
labor laws) and the Optionee irrevocably releases the Corporation and its
Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acceptance of the Option and this Agreement, the Optionee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim;

 

(j)

the Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding the Optionee’s participation in
the Plan, or the Optionee’s purchase or sale of the underlying Shares; and

 

(k)

the Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Option.

23. Data Privacy Consent.  Pursuant to applicable personal data protection laws,
the Corporation hereby notifies the Optionee of the following in relation to the
Optionee’s personal data and the collection, use, processing and transfer of
such data in relation to the Corporation’s grant of the Option and the
Optionee’s participation in the Plan.  The collection, use, processing and
transfer of the Optionee’s personal data is necessary for the Corporation’s
administration of the Plan and the Optionee’s participation in the Plan.  The
Optionee’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Optionee’s participation in the
Plan.  As such, the Optionee voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.  

The Corporation holds certain personal information about the Optionee, including
the Optionee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Corporation, details of all
equity awards or any other entitlement to Shares awarded,

11

--------------------------------------------------------------------------------

 

canceled, purchased, vested, unvested or outstanding in the Optionee’s favor,
for the purpose of managing and administering the Plan (“Data”).  The Data may
be provided by the Optionee or collected, where lawful, from third parties, and
the Corporation will process the Data for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Optionee’s country of residence (and
country of employment, if different).  Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Corporation’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Optionee’s participation in the Plan.

The Corporation will transfer Data as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan, and the Corporation may further transfer Data to any third parties
assisting the Corporation in the implementation, administration and management
of the Plan.  These recipients may be located in the European Economic Area,
Canada, or elsewhere throughout the world, such as the United States.  The
Optionee hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Optionee’s behalf to a broker or other third party with whom the
Optionee may elect to deposit any Shares acquired pursuant to the Plan.  

The Optionee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, use, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and the Optionee’s participation in the Plan.  The
Optionee may seek to exercise these rights by contacting the Optionee’s local HR
manager or the Corporation’s Human Resources Department.

24.Private Placement.  If the Optionee is resident and/or employed outside of
the United States, the grant of the Option is not intended to be a public
offering of securities in the Optionee’s country of residence (and country of
employment, if different).  The Corporation has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Option is not subject to
the supervision of the local securities authorities. No employee of the
Corporation is permitted to advise the Optionee on whether the Optionee should
purchase Shares upon exercise of the Option.  Investment in Shares involves a
degree of risk.  Before deciding to purchase Shares pursuant to the Option, the
Optionee should carefully consider all risk factors relevant to the acquisition
of Shares and should carefully review all of the materials related to the Option
and the Plan.  In addition, the Optionee should consult with his or her personal
investment advisor for professional investment advice.

12

--------------------------------------------------------------------------------

 

25.Insider Trading/Market Abuse Laws.  The Optionee’s country of residence may
have insider trading and/or market abuse laws that may affect the Optionee’s
ability to acquire or sell Shares during such times the Optionee is considered
to have “inside information” (as defined in the laws in the Optionee’s country
of residence).  These laws may be the same or different from any Corporation
insider trading policy. The Optionee acknowledges that it is the Optionee’s
responsibility to be informed of and compliant with such regulations, and the
Optionee is advised to consult with the Optionee’s personal advisors for
additional information.

26.Currency.  The exercise price shall be denominated in United States dollars
and all references to currency and dollars in the NQO Award and this Agreement
shall refer to United States dollars.  

27.English Language.  If the Optionee is resident and/or employed outside of the
United States, the Optionee acknowledges and agrees that it is the Optionee’s
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the Option,
be drawn up in English.  If the Optionee has received this Agreement, the Plan
or any other documents related to the Option translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the meaning of the English version shall control.  

BY WAY OF THEIR EXECUTION OF THE NQO AWARD TO WHICH THIS AGREEMENT RELATES AND
IS ATTACHED, the Corporation and the Optionee (and each of their heirs,
successors and assigns) agree to be bound by each and every one of the terms set
forth in this Agreement.

13

--------------------------------------------------------------------------------

 

EXHIBIT A

NON-QUALIFIED OPTION EXERCISE FORM

[DATE]

Radiant Logistics, Inc.
405 114th Avenue, SE
Third Floor
Bellevue, WA 98004
Attention: General Counsel

1. Option Exercise.  I hereby elect to exercise my option(s) to purchase the
following shares of Common Stock of Radiant Logistics, Inc. under the Radiant
Logistics, Inc. 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Option Agreement(s) identified below:

 

Grant #:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Shares:

 

 

 

 

 

Exercise Price Per Share: USD

 

$

 

 

 

Total Purchase Price: USD

 

$

 

2. Payment.  I am paying the purchase price of the options as follows (check the
applicable form of payment):

____ I am attaching cash or a check in the amount of USD $____________, as the
total purchase price for the shares.

____ I have delivered irrevocable instructions to a broker to sell a sufficient
number of shares of Common Stock of Radiant Logistics, Inc. (the “Corporation”)
to pay the total purchase price, plus any applicable withholding for federal and
state income tax, and to pay such amounts to the Corporation.  [Please note that
this form of payment is only available upon prior approval of the Committee.]

The name, address and telephone number of the broker is as follows:

 

Name of Firm:

 

 

Contact:

 

 

Address:

 

 

 

 

 

Phone:

 

 

Fax:

 

 

 

14

--------------------------------------------------------------------------------

 

[Please also see Section 4 of this Option Exercise Notice, which may prevent you
from using this type of “cashless” exercise feature if you possess material
non-public information about the Corporation or its securities at the time of
exercise.]

____ I hereby elect to convert the attached option into shares of Common Stock
of the Corporation on a “net cashless exercise” basis pursuant to Section
V(a)(ii) of the Plan.  [Please note that this form of payment is only available
upon prior approval of the Committee.]

____ I have elected to pay any required withholding with the exercise
transaction.  Accordingly, I have included USD $_______, which I would like
applied to non-U.S., U.S. federal and state or provincial taxes as follows:
_________________________________.

3. Certificate Delivery.  I elect to have my shares of Common Stock delivered as
follows:

____ Please have the shares delivered electronically via DWAC to my brokerage
account.  Please use the information below to execute the transaction.

 

Broker DTC number:

 

 

 

 

 

My Account Number

 

 

 

____ Please register the certificate or book-entry notation representing the
shares in the name set forth below and send the certificate or evidence of
book-entry notation to the following address:

 

Registered Name:

 

 

Address:

 

 

 

 

 

 

4. Compliance with Insider Trading Policy.  I acknowledge that I have read and
understand the Corporation’s current insider trading policy, including the
portions that may, among other things, restrict my ability to exercise my
options through a broker sale on the open market or otherwise sell the shares of
Common Stock issuable upon exercise of my options.  I understand that the
information in this letter does not limit in any manner my own, personal
responsibilities and obligations under the policy and the securities laws,
including, but not limited to, the prohibitions on trading (including by means
of a broker assisted option exercise) while I possess material, non-public
information or during a blackout period that may be imposed under the policy.  I
agree to provide a copy of this notice to my broker, and to require his or her
compliance with the policy.  I understand that the Corporation may reject any
broker exercise completed during a blackout period or that is otherwise
prohibited by the policy.

15

--------------------------------------------------------------------------------

 

5. Representations.  I acknowledge that I have received, read and understand the
Plan and my Non-Qualified Stock Option Award Agreements, which together govern
the terms of my option(s) and their exercise.  I have also read the current Plan
prospectus, the Corporation’s latest annual report to stockholders and the other
public reports and information incorporated by reference into the prospectus in
making my decision to exercise my options.

6. Effectiveness and Execution of Transaction.  I understand and agree that this
exercise election will be subject to acknowledgement by the Corporation.  In the
case of a cash exercise, my option exercise will be processed as soon as
practicable.  In the case of a cashless exercise, I understand it may take
longer to process my option exercise.

 


Submitted by:

 

Acknowledged by:

 

 

 

Optionee

 

Broker

 

 

 

 

 

 

 

By:

 

 

 

Firm Name:

 

 

Its:

 

 

 

By:

 

 

Date:

 

 

 

Its:

 

 

 

 

 

 

Date:

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

Radiant Logistics, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------

 

EXHIBIT “B”

RADIANT LOGISTICS, INC.

Employee Information Supplement
Stock Options

CANADA

 

Overview

This supplement has been prepared to provide you with a summary of the tax
consequences and other issues associated with the grant of stock options by
Radiant Logistics, Inc. (the “Company”) under the Radiant Logistics, Inc. 2012
Stock Option and Performance Award Plan effective as of November 13, 2012 (as
amended, the “Plan”).

This supplement is based on tax and other laws in effect in your country as of
1 October 2016.  Further, this supplement assumes that your employer will not
reimburse the Company in connection with your award.  It does not necessarily
address all local tax laws that may apply to you.  Such laws often are complex
and can change frequently.  As a result, the information contained in the
supplement may be outdated at the time you become vested in your stock options,
at the time you exercise your stock options and acquire shares of the Company,
or at the time you sell the shares you acquire under the Plan.

Please note that this supplement is general in nature and does not discuss all
of the various laws, rules and regulations that may apply.  It may not apply to
your particular tax or financial situation, and the Company is not in a position
to assure you of any particular tax result.  Accordingly, you are strongly
advised to seek appropriate professional advice as to how the tax or other laws
in your country apply to your specific situation.

If you are a citizen or resident of another country or transfer employment after
you are granted stock options or if you are no longer actively employed, the
information contained in this supplement may not be applicable to you.

 

This document constitutes part of a prospectus covering securities that have
been registered with the U.S. Securities and Exchange Commission under the
Securities Act of 1933, as amended.

 




17

--------------------------------------------------------------------------------

 

 

GENERAL Tax Information

Grant

No taxation.

Vesting

No taxation.

Exercise

On the date(s) you exercise your stock options and acquire shares of Company
common stock, you will be subject to taxation.

Taxable Amount

The difference between the fair market value of shares of Company common stock
on the date of exercise and the exercise price you paid for the shares (the
“spread”).

If the Company issues “prescribed shares” when you exercise your stock options,
50% (25% for Quebec) of the spread may be deducted when calculating taxable
income subject to income tax under Section 110(1)(d) of the Income Tax Act
(Canada).  A “prescribed share” essentially is a common share without any
feature whereby (i) the amount of dividends or the liquidation entitlement is
fixed or restricted by way of a formula or otherwise, (ii) you can convert the
underlying shares for “non-prescribed shares” or (iii) put or call rights or
other repurchase features are attached.

Nature of Taxable Amount

Employment income.

Income Tax Payable?

Yes.

Source Deductions Payable?

Yes (to the extent the applicable Canada Pension Plan (“CPP”), Employment
Insurance (“EI”), Quebec Pension Plan (“QPP”), or Quebec Paternal Insurance Plan
(“QPIP”) premium ceiling is not exceeded).

Other Taxes Payable?

No.

tax withholding and reporting

Withholding

When the stock options are exercised and the taxable amount is recognized:

Is Income Tax Withheld?

Yes.

Are Source  Deductions Withheld?

Yes (to the extent the applicable CPP/EI/QPP/QPIP premium ceiling has not been
exceeded).

Are Other Taxes Withheld?

Not applicable.

18

--------------------------------------------------------------------------------

 

GENERAL Tax Information

Grant

No taxation.

Vesting

No taxation.

Exercise

On the date(s) you exercise your stock options and acquire shares of Company
common stock, you will be subject to taxation.

Taxable Amount

The difference between the fair market value of shares of Company common stock
on the date of exercise and the exercise price you paid for the shares (the
“spread”).

If the Company issues “prescribed shares” when you exercise your stock options,
50% (25% for Quebec) of the spread may be deducted when calculating taxable
income subject to income tax under Section 110(1)(d) of the Income Tax Act
(Canada).  A “prescribed share” essentially is a common share without any
feature whereby (i) the amount of dividends or the liquidation entitlement is
fixed or restricted by way of a formula or otherwise, (ii) you can convert the
underlying shares for “non-prescribed shares” or (iii) put or call rights or
other repurchase features are attached.

Nature of Taxable Amount

Employment income.

Income Tax Payable?

Yes.

Source Deductions Payable?

Yes (to the extent the applicable Canada Pension Plan (“CPP”), Employment
Insurance (“EI”), Quebec Pension Plan (“QPP”), or Quebec Paternal Insurance Plan
(“QPIP”) premium ceiling is not exceeded).

Other Taxes Payable?

No.

tax withholding and reporting

Reporting

Your employer will report the taxable amount realized at the time of stock
option exercise as taxable income to the Canadian Revenue Agency ("CRA")  on
Form T4.

 

Other Tax Information

Payment of Dividends

Tax Treatment

You will be subject to taxation on any dividends you receive on the shares of
Company common stock you acquire under the Plan (but not CPP / QPP premiums).  

You personally will be responsible for reporting the dividends as taxable income
and paying the applicable income taxes directly to the CRA.

Sale of Shares

19

--------------------------------------------------------------------------------

 

Other Tax Information

Tax Treatment

When you subsequently sell or otherwise dispose of your shares of Company common
stock acquired under the Plan, you will be subject to capital gains tax on 50%
of any gain you realize.  The gain generally will equal the difference between
the sale proceeds and your tax basis in the shares (generally, the fair market
value of the shares on the date of exercise), and this amount generally will be
subject to taxation at your marginal income tax rate.  CPP/QPP premiums are not
payable on the gain.

If you have acquired other shares of Company common stock (either via other
awards granted under the Plan, awards granted under other equity compensation
plans of the Company, or shares you personally purchased), you generally must
calculate an average cost basis for your shares and use the average cost basis
when computing any gain or loss upon the sale of the shares.  This may lead to a
capital gain or loss on the sale of your shares. You should consult with your
personal tax advisor for additional information regarding the calculation of any
gain or loss attributable to the sale of your shares and to consider the
alternatives available to you.

If you sell your shares at a loss (i.e., the sales proceeds you receive are less
than your tax basis in the shares), 50% of any loss may be deducted from any
taxable capital gains for the current tax year, or may be carried back to the
previous three tax years or carried forward to any subsequent tax year.

You personally will be responsible for reporting any taxable income arising upon
the sale or disposition of the shares of Company common stock you acquire under
the Plan and paying the applicable tax directly to the CRA.

 

Other Information

Exchange Control

In General

In general, you should not be subject to any foreign exchange requirements in
connection with your acquisition or sale of shares of Company common stock under
the Plan.

Foreign Income Verification Statement

Overview

You may be required to report any foreign property on Form T1135 (Foreign Income
Verification Statement) if the total cost of your foreign property exceeds
C$100,000 at any time during the calendar year.  Foreign property includes
shares received under the Plan and may include unvested stock options.  Form
T1135 must be filed by April 30 of the following year. You should consult with
your personal tax advisor for additional information about your reporting
obligations on Form T1135.

 

20